                                                                             FILED
                                                                               Jun 08 2020
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2                                                                       SUSANY. SOONG
   HALLIE HOFFMAN (CABN 210020)                                     CLERK, U.S. DISTRICT COURT
 3
   Chief, Criminal Division                                      NORTHERN DISTRICT OF CALIFORNIA
 4                                                                        SAN FRANCISCO
   BENJAMIN KINGSLEY (CABN 314192)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7
             Telephone: (415) 436-6937
 8           FAX: (415) 436-7234
             benjamin.kingsley@usdoj.gov
 9
     Attorneys for the United States of America
10
                                      UNITED STATES DISTRICT COURT
11

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN FRANCISCO DIVISION
14
     UNITED STATES OF AMERICA,                        )   CASE NO. 3-20-70720 MAG
15                                                    )
             Plaintiff,                               )   APPLICATION TO UNSEAL COMPLAINT AND
16
                                                      )   ARREST WARRANT AND AFFIDAVIT AND
        v.
17                                                    )   [PROPOSED] ORDER
     XIN WANG,                                        )
18                                                    )
             Defendant.                               )
19                                                    )
20                                                    )

21
             The United States respectfully requests that this Court enter the proposed Order set forth below,
22
     requiring that the Clerk of the Court unseal the Complaint, Arrest Warrants and Affidavit in this case.
23

24 DATED: June 8, 2020                                    Respectfully submitted,

25                                                        DAVID L. ANDERSON
                                                          United States Attorney
26

27                                                        BENJAMIN KINGSLEY
                                                          Assistant United States Attorney
28

     APPLICATION TO UNSEAL
                                                      1
 1                                                ORDER

 2         Based upon the above Application, and for good cause appearing, the COURT HEREBY

 3 ORDERS that the Clerk of the Court shall unseal the Complaint, Arrest Warrants and Affidavit

 4 previously sealed by Order of this Court.

 5

 6         IT IS SO ORDERED.
            June 8, 2020
 7 Dated: ______________                       ____________________________________
                                               HON. ALEX G. TSE
 8                                             UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     APPLICATION TO UNSEAL
                                                  2
